DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 09/29/2011 and 04/16/2012 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1-3,  6-10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0368261 A1) in view of Mukouyama (US 2009/0175015 A1).

	Pertaining to claim 1, Kwak et al. discloses A component mounting board (see fig. 2) comprising: a first substrate (24a, see fig. 2) having a first surface, a second surface opposing the first surface (see fig. 2); a second substrate (24b, see fig. 2) disposed on the first substrate (24a), having a third surface, a fourth surface opposing the third surface (see fig. 2), and a second side surface between the third and fourth surfaces, and including a second signal pattern;  10a connection substrate bent to connect the first and second side surfaces; and 15an electronic component mounted on at least one of the first to fourth surfaces (see fig. 2). 
  	But, Kwak et al. does not explicitly teach a first side surface between the 5first and second surfaces, and including a first signal pattern and an interposer disposed between the first and third surfaces and electrically connecting the first and second signal patterns.
 	However, Mukouyama teaches a first side surface between the 5first and second surfaces, and including a first signal pattern (106, see paragraph [0083]), and an interposer (104, see fig. 8) disposed between the first and third surfaces and electrically connecting (see paragraph [0082]) the first and second signal patterns (second 106).


 	Pertaining to claim 2, Kwak et al. as modified by Mukouyama further discloses, wherein the interposer (22 of Kwak et al.) comprises an insulating layer (see paragraph [0069] of Mukouyama), a first wiring 20layer (14) disposed on one surface of the insulating layer (see paragraph [0069] of Mukouyama), a second wiring layer (20 of Mukouyama) disposed on another surface of the insulating layer (see paragraph [0125] of Mukouyama), and a via layer penetrating the insulating layer and connecting the first and second wiring layers layer (see paragraph [0125] of Mukouyama).  

 	Pertaining to claim 3, Kwak et al. discloses all the claimed limitations except, wherein the interposer has a hexahedron shape, and has an area smaller than an area of each of the first and second substrates, when viewed in plan view.  
 It would have been on obvious matter of design choice to wherein the interposer has a hexahedron shape, and has an area smaller than an area of each of the first and second substrates, when viewed in plan view, since such modification would have involved a mere change in the size of a component. A change in size is generally 

 	Pertaining to claim 6, Kwak et al. teaches the interposer (22).
.   	But, Kwak et al does not explicitly teach if the interposer is an organic interposer in which the 20insulating layer comprises an insulating resin clip is made of metallic material
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interposer is an organic interposer in which the 20insulating layer comprises an insulating resin clip is made of metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing to be cheaper due to a well-established supply chain and the ability to be manufactured using traditional processes such as wet etching. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 7, Kwak et al. discloses, wherein the interposer is a multilayer substrate (22).  

 	Pertaining to claim 8, Kwak et al. teaches the interposer (22).
.   	But, Kwak et al does not explicitly teach if wherein the interposer is a silicon interposer in which the insulating layer comprises silicon (Si).
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interposer is a silicon interposer in which the 

 	Pertaining to claim 9, Kwak et al. discloses5 		, wherein the interposer includes a plurality of interposers, and the plurality of interposers (22) are arranged to be spaced apart from each other (see fig. 2) 

 	Pertaining to claim 10, Kwak et al. discloses10 		, wherein the electronic component (14) comprises a first electronic component (18) disposed on the first surface of the first substrate (24a), a second electronic component (26) disposed on the second surface of the first substrate (16), a third electronic component (the other 26) disposed on the third 15surface of the second substrate (24b), and a fourth electronic component (16) disposed on the fourth surface of the second substrate (24b).  

 Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0368261 A1) and Mukouyama (US 2009/0175015 A1 )as applied to claim 1 above, and further in view of Nakatani (US 2004/0227258 A1)..

 	Pertaining to claim 11, Kwak et al. discloses all the claimed limitations except, wherein each of the first to fourth electronic components comprises 20at least one of a 
 	However, Nakatani teaches wherein each of the first to fourth electronic components comprises 20at least one of a semiconductor chip, a passive component, and a chip package including the semiconductor chip and the passive element (see paragraph [0034]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each of the first to fourth electronic components comprises 20at least one of a semiconductor chip, a passive component, and a chip package including the semiconductor chip and the passive element in the device of Kwak et al. based on the teachings of Nakatani in order to provide an electronic component package thereof includes at least one electronic component that is selected from an active component (e.g., semiconductor) and a passive component within an electrical insulating encapsulation resin molded member made of an inorganic filler and a resin and includes protruding electrodes provided at upper and lower faces of the package so as to allow the connection of circuit boards and enables a high density and high performance structure (see paragraph [0033]).

 	Pertaining to claim 12, Kwak et al. discloses, 25wherein the first substrate (24a) has a through-region, DB1/ 113461455.4 Page 53Docket No.: 123193-8181wherein the connection substrate is connected to the first side surface in the through-region (see fig. 2).  

Pertaining to claim 13, Kwak et al. discloses, 5wherein the through-region has a shape corresponding to a shape of the second substrate, when viewed in plan view (see fig. 2).  

 	Pertaining to claim 14, Kwak et al. discloses, wherein the through-region is surrounded by the first substrate (24a) in 10at least three directions perpendicular to each other or parallel to each other but facing in different directions, when viewed in plan view (see figs. 2 and 4). 

 	Pertaining to claim 15, Kwak et al. discloses An electronic device comprising the component mounting 15board (10) of claim 1.  

 	Pertaining to claim 16, Kwak et al. discloses A component mounting board (10) comprising: a first substrate (24a) having first and second surfaces opposing each other, and a through-opening disposed within a smallest convex 20outline (see fig. 4) extending around a periphery of the first substrate (24a) and extending from the first surface to the second surface; a second substrate (24b) disposed on the first substrate, and having a third surface facing the first surface and a fourth surface opposing the third surface; and  DB1/ 113461455.4 Page 54Docket No.: 123193-8181a connection substrate extending between a first side surface of the first substrate abutting the through-opening (34) and a second side surface of the second substrate (24b) abutting the third and fourth surfaces of the second substrate (24b).  

Pertaining to claim 17, Kwak et al. discloses, wherein the second substrate (24b) has an area no larger than an area of the through-opening (34) of the first substrate (24a).
 
  	Pertaining to claim 18, Kwak et al. discloses10 	 	, wherein the connection substrate (22) has a flexibility higher than both of the first and second substrates (24a, 24b).  

 	Pertaining to claim 19, Kwak et al. discloses, further 15comprising: one or more interposers (22) disposed between the first and third surfaces and electrically connecting first signal patterns of the first substrate (24a) and second signal patterns of the second substrate (24b).  

 	Pertaining to claim 20, Kwak et al. discloses 20 		    A component mounting board (10) comprising: a first substrate (24a; an interposer substrate disposed on a first surface of the first substrate, having an area smaller than the first surface of the first substrate, and including a plurality of vias (34) connected to respective; DB1/ 113461455.4 Page 55Docket No.: 123193-8181a second substrate disposed on the interposer substrate to face the first substrate (24a), and having a respective vias of the plurality of vias (34) of the interposer substrate (22); and a connection substrate bent to connect a first side surface of the first substrate and a second side surface of the second substrate (24b).
 	But, Kwak et al. does not explicitly teach a first substrate having a plurality of signal pattern; signal patterns of the plurality of signal patterns of the first substrate.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first substrate having a plurality of signal pattern; signal patterns of the plurality of signal patterns of the first substrate in the device of Kwak et al. based on the teachings of Mukouyama et al in order to improve in convenience and in cost reduction of a fixing part of a printed board unit, (summary).
  
 	Pertaining to claim 21, Kwak et al. as modified by Mukouyama further discloses, wherein the interposer substrate (22 of Kwak) comprises an insulating layer( see paragraph [0069] of Mukouyama), a first wiring layer disposed on one surface of the insulating layer, a second wiring layer disposed on another surface of the insulating layer (see paragraph [0069] of Mukouyama), and a 15via layer including the plurality of vias penetrating the insulating layer (see paragraph [0069] of Mukouyama) and connecting the first and second wiring layers.  

 	Pertaining to claim 22, Kwak et al. discloses, wherein the interposer substrate (22) comprises a plurality of interposer substrates 20spaced apart (see fig. 2) from each other and each including first and second wiring layers connected by a plurality of vias (34) penetrating an insulating layer disposed between the first and second wiring layers.




Allowable Subject Matter
8.  	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	 The following is a statement of reasons for the indication of allowable subject matter:
 	wherein the interposer further comprises a first connection metal connected to the first wiring layer, and a second connection metal connected to the second wiring layer, 10wherein each of the first and second connection metals comprises a solder, wherein the first and second wiring layers are connected to the first 15and second signal patterns through the first and second connection metals, respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848